Title: William Caruthers to Thomas Jefferson, 17 August 1814
From: Caruthers, William
To: Jefferson, Thomas


           Dr Sir  Lexington 17th Augt 1814
          Some Years ago You requested me to find a purchaser for a Small Tract of land you hold in this county including the natural Bridge—in which I did not Suceed at that time—I have lately Taken a notion of purchaseing it, if You are Still Disposed to Sell and dont set do Not Set too high a price on it. if the War continus I have Some Idia of
			 manufacturing Shot at the Bridge
          If You are Disposed to Sell, Will You please to Say by letter On What Terms—(the price) and if it Will Suit You to Give Some Accomodiation in time for payment it Will Suit me Best as it Will Require a Good Deal of active cappital to Start the Business proposed—
          I am Sir with the highest Respect
           Your Obt Hmbl SertWm Caruthers
         